Exhibit 10.1
SECOND AMENDMENT TO LEASE
THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is entered into as of this
2nd day of January, 2020 (the “Amendment Execution Date”), by and between
BMR-BAYSHORE BOULEVARD LP, a Delaware limited partnership (“Landlord,” formerly
known as BMR-Bayshore Boulevard LLC), and CAREDX, INC., a Delaware corporation
(formerly known as XDx, Inc. (which was itself formerly known as Expression
Diagnostics, Inc.) “Tenant”).
RECITALS
A.WHEREAS, Landlord and Tenant are parties to that certain Lease dated as of
April 27, 2006 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of November 10, 2010 (collectively, and as the same
may have been further amended, amended and restated, supplemented or modified
from time to time, the “Existing Lease”), whereby Tenant leases from Landlord
certain premises consisting of approximately 46,034 square feet of Rentable Area
(the “Premises”) in the building located at 3260 Bayshore Boulevard in Brisbane,
California (the “Building”);
B.WHEREAS, Landlord and Tenant desire, subject to the terms and conditions set
forth below, to provide for the extension of the Term of the Lease; and
C.WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.
AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
1.Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined herein.
The Existing Lease, as amended by this Amendment, is referred to collectively
herein as the “Lease.” From and after the date hereof, the term “Lease,” as used
in the Existing Lease, shall mean the Existing Lease, as amended by this
Amendment.
2.Operating Expenses.
a.Outstanding Operating Expense Amount. Within five (5) business days following
the Amendment Execution Date, Tenant shall pay to Landlord an amount equal to
Four Hundred Two Thousand Seventy-Eight and 88/100 Dollars ($402,078.88) (the
“Outstanding Operating Expense Amount”). Tenant acknowledges and agrees that
such Outstanding Operating Expense Amount is currently due and owing to Landlord
under the Lease and Tenant has no defense, claim or action associated with the
non-payment thereof. Notwithstanding any provision to the contrary contained in
this Amendment, Tenant’s failure to



--------------------------------------------------------------------------------



timely pay the Outstanding Operating Expense Amount shall (at Landlord’s sole
option upon delivery of written notice to Tenant) void, nullify and deem the
entirety of this Amendment of no force or effect.
b.Specific Operating Expenses. Effective retroactive to the date of the
Original Lease, the following phrase contained in Section 7.1(b) of the Original
Lease shall be deemed deleted and of no force or effect: “and costs incurred in
connection with the sale, financing or refinancing of the Building or the
Project.” Tenant expressly acknowledges and agrees that, effective retroactive
to the date of the Original Lease, Operating Expenses shall expressly include
any and all personal property taxes and assessments imposed by any Governmental
Authority (including, but not limited to, any and all such taxes and assessments
attributable to any sale, financing, refinancing, or change in ownership of the
Property, Building and/or Project).
3.Term Extension. The Term Expiration Date shall be extended such that the Lease
shall end on February 28, 2029 (“New Expiration Date”), subject to extension or
earlier termination of the Lease as provided in the Lease. The period from the
date immediately following the current Term Expiration Date (i.e., January 1,
2021) through the New Expiration Date specified above, shall be referred to
herein as the “Extension Term.” Effective as of the Amendment Execution Date,
the “Term Expiration Date” as used in the Lease shall mean the New Expiration
Date.
4.Option to Extend Term. Landlord and Tenant hereby expressly acknowledge and
agree that Article 42 of the Original Lease is hereby deleted in its entirety
and is of no further force or effect. Pursuant to the terms, covenants and
conditions of this Article 4, Tenant shall have the “Option” to extend the Term
by five (5) years as to the entire Premises (and no less than the entire
Premises) upon the following terms and conditions. Any extension of the Term
pursuant to the Option shall be on all the same terms and conditions as the
Lease, except as follows:
a.Basic Annual Rent during the Option term shall equal the then-current fair
market value for comparable office and laboratory space in the Brisbane/South
San Francisco market of comparable age, quality, level of finish and proximity
to amenities and public transit, and containing the systems and improvements
present in the Premises as of the date that Tenant gives Landlord written notice
of Tenant’s election to exercise the Option (“FMV”). Tenant may, no earlier than
thirty (30) days prior to the first date on which Tenant may exercise its Option
under this Section 4, request Landlord’s estimate of the FMV for the Option
term. Landlord shall, within fifteen (15) days after receipt of such request,
give Tenant a written proposal of such FMV. If Tenant elects to exercise the
Option, then Tenant shall, as provided in Section 4.3 below, provide Landlord
with written notice no earlier than fifteen (15) months prior to the date the
Extension Term is scheduled to expire. If Tenant gives written notice to
exercise the Option, such notice shall specify whether Tenant accepts Landlord’s
proposed estimate of FMV. If Tenant does not accept the FMV, then the parties
shall endeavor to agree upon the FMV, taking into account all relevant factors,
including (a) the size of the Premises, (b) the length of the Option term,
(c) rent in comparable buildings in the relevant market, including concessions
2

--------------------------------------------------------------------------------



offered to new tenants, such as free rent, tenant improvement allowances and
moving allowances, (d) Tenant’s creditworthiness and (e) the quality and
location of the Building and the Project. In the event that the parties are
unable to agree upon the FMV within thirty (30) days after Tenant notifies
Landlord that Tenant is exercising the Option, then either party may request
that the same be determined as follows: a senior officer of a nationally
recognized leasing brokerage firm with local knowledge of the Brisbane/South San
Francisco laboratory/research and development leasing market (the “Baseball
Arbitrator”) shall be selected and paid for jointly by Landlord and Tenant. If
Landlord and Tenant are unable to agree upon the Baseball Arbitrator, then the
same shall be designated by the local chapter of the Judicial Arbitration and
Mediation Services or any successor organization thereto (the “JAMS”). The
Baseball Arbitrator selected by the parties or designated by JAMS shall (y) have
at least ten (10) years’ experience in the leasing of laboratory/research and
development space in the Brisbane/South San Francisco market and (z) not have
been employed or retained by either Landlord or Tenant or any affiliate of
either for a period of at least ten (10) years prior to appointment pursuant
hereto. Each of Landlord and Tenant shall submit to the Baseball Arbitrator and
to the other party its determination of the FMV. The Baseball Arbitrator shall
grant to Landlord and Tenant a hearing and the right to submit evidence. The
Baseball Arbitrator shall determine which of the two (2) FMV determinations more
closely represents the actual FMV. The arbitrator may not select any other FMV
for the Premises other than one submitted by Landlord or Tenant. The FMV
selected by the Baseball Arbitrator shall be binding upon Landlord and Tenant
and shall serve as the basis for determination of Basic Annual Rent payable for
the Option term. If, as of the commencement date of the Option term, the amount
of Basic Annual Rent payable during the Option term shall not have been
determined, then, pending such determination, Tenant shall pay Basic Annual Rent
equal to the Basic Annual Rent payable with respect to the last year of the
then-current Term. After the final determination of Basic Annual Rent payable
for the Option term, the parties shall promptly execute a written amendment to
the Lease specifying the amount of Basic Annual Rent to be paid during the
Option term. Any failure of the parties to execute such amendment shall not
affect the validity of the FMV determined pursuant to this Section.
b.The Option is not assignable separate and apart from the Lease.
c.The Option is conditional upon Tenant giving Landlord written notice of its
election to exercise the Option at least twelve (12) months but no more than
fifteen (15) months prior to the expiration of the Extension Term. Time shall be
of the essence as to Tenant’s exercise of the Option. Tenant assumes full
responsibility for maintaining a record of the deadlines to exercise the Option.
Tenant acknowledges that it would be inequitable to require Landlord to accept
any exercise of the Option after the date provided for in this Section.
d.Notwithstanding anything contained in this Article to the contrary, Tenant
shall not have the right to exercise the Option:
(i)During the time commencing from the date Landlord delivers to Tenant a
written notice that Tenant is in default under any provisions of the Lease and
continuing until Tenant has cured the specified default to Landlord’s reasonable
satisfaction; or
3

--------------------------------------------------------------------------------



(ii)At any time after any Default as described in Article 24 of the Original
Lease (provided, however, that, for purposes of this Section 4.4(b), Landlord
shall not be required to provide Tenant with notice of such Default) and
continuing until Tenant cures any such Default, if such Default is susceptible
to being cured; or
(iii)In the event that Tenant has defaulted in the performance of its
obligations under the Lease beyond the applicable notice and cure period two (2)
or more times during the twelve (12)-month period immediately prior to the date
that Tenant intends to exercise the Option, whether or not Tenant has cured such
defaults.
e.The period of time within which Tenant may exercise the Option shall not be
extended or enlarged by reason of Tenant’s inability to exercise such Option
because of the provisions of Section 4.4.
f.All of Tenant’s rights under the provisions of the Option shall terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
the Option if, after such exercise, but prior to the commencement date of the
new term, (a) Tenant fails to pay to Landlord a monetary obligation of Tenant
for a period of twenty (20) days after written notice from Landlord to Tenant,
(b) Tenant fails to commence to cure a default (other than a monetary default)
within thirty (30) days after the date Landlord gives notice to Tenant of such
default or (c) Tenant has defaulted under the Lease two (2) or more times and a
service or late charge under Section 24.1 of the Original Lease has become
payable for any such default, whether or not Tenant has cured such defaults.
5.Basic Annual Rent During Extension Term. Monthly installments of Basic Annual
Rent for the Premises during the Extension Term shall be as follows:
4

--------------------------------------------------------------------------------




DatesSquare Feet of Rentable AreaMonthly Basic Annual Rent per Square Foot of
Rentable Area◊Monthly Installment of Basic Annual Rent**◊January 1, 2021 –
December 31, 202146,034$4.75 monthly$218,661.50*January 1, 2022 – December 31,
202246,034$4.92 monthly$226,314.65January 1, 2023 – December 31,
202346,034$5.09 monthly$ 234,235.67January 1, 2024 – December 31,
202446,034$5.27 monthly$242,433.91January 1, 2025 – December 31,
202546,034$5.45 monthly$250,919.10January 1, 2026 – December 31,
202646,034$5.64 monthly$259,701.27January 1, 2027 – December 31,
202746,034$5.84 monthly$268,790.81January 1, 2028 – December 31,
202846,034$6.04 monthly$278,198.49January 1, 2029 – February 28,
202946,034$6.25 monthly$287,935.44



* Note: Subject to the Free Rent Period (as defined in Section 6.2).
**Note: The amounts set forth in this table include the three and one-half
percent (3½%) increases in Basic Annual Rent set forth in Section 6.1.
◊ Note: Subject to adjustment based on the amount of the Additional TI Allowance
(as defined in Section 7.2 below) (if any) which Tenant elects to use pursuant
to the terms of the Lease.
6.Basic Annual Rent Adjustments; Free Basic Annual Rent Period.
a.Basic Annual Rent (including any increase to Basic Annual Rent arising from
any disbursement of the Additional TI Allowance (as defined below) by Landlord
in accordance with this Amendment) shall be subject to an annual upward
adjustment of three and one-half percent (3½%) of the then-current Basic Annual
Rent. The first such adjustment shall become effective commencing on January 1,
2022, and subsequent adjustments shall become effective on every successive
annual anniversary for so long as the Lease continues in effect.
b.Notwithstanding anything to the contrary contained in the Lease, and so long
as no Default by Tenant has occurred, Tenant shall not be required to pay Basic
Annual Rent for the period commencing on January 1, 2021 (the “Extension Term
Commencement Date”) and expiring on February 28, 2021 (such period, the “Free
Rent Period”); provided, however, that the total amount of Basic Annual Rent
abated during the Free Rent Period shall not exceed Four Hundred Thirty-Seven
Thousand Three Hundred Twenty-Three and 00/100 Dollars
5

--------------------------------------------------------------------------------



($437,323.00) (the “Free Rent Cap”). The Free Rent Cap shall not be increased as
a result of any increase in Basic Annual Rent arising from Landlord’s
disbursement of any Additional TI Allowance and, therefore, during the Free Rent
Period Tenant shall be required to pay any Basic Annual Rent attributable to the
Additional TI Allowance. During the Free Rent Period, Tenant shall continue to
be responsible for the payment of all of Tenant’s other Rent obligations under
the Lease, including all Additional Rent such as Operating Expenses, the
Property Management Fee and costs of utilities for the Premises. Upon the
occurrence of any Default, the Free Rent Period shall immediately expire, and
Tenant shall no longer be entitled to any further abatement of Basic Annual Rent
pursuant to this Section. In the event of any Default that results in
termination of the Lease, then, as part of the recovery to which Landlord is
entitled pursuant to the Lease, and in addition to any other rights or remedies
to which Landlord may be entitled pursuant to the Lease (including Article 24 of
the Original Lease), at law or in equity, Landlord shall be entitled to the
immediate recovery, as of the day immediately prior to such termination of the
Lease, of the unamortized amount of Basic Annual Rent that Tenant would have
paid had the Free Rent Period not been in effect.
7.Condition of Premises and TI Allowance.
a.Condition of Premises. Tenant acknowledges that (a) it is in possession of
and is fully familiar with the condition of the Premises and, notwithstanding
anything contained in the Lease to the contrary, agrees to take the same in its
condition “as is” as of the first day of the Extension Term, and (b) Landlord
shall have no obligation to alter, repair or otherwise prepare the Premises for
Tenant’s continued occupancy for the Extension Term or to pay for any
improvements to the Premises, except with respect to payment of the Base TI
Allowance (defined in Section 7.2 below) and, if properly requested by Tenant
pursuant to the terms of this Amendment, the Additional TI Allowance (as defined
in Section 7.2 below).
b.TI Allowance. Tenant shall cause the work (the “Tenant Improvements”)
described in the Work Letter attached hereto as Exhibit A (the “Work Letter”) to
be constructed in the Premises pursuant to the Work Letter at a cost to Landlord
not to exceed (a) One Million One Hundred Fifty Thousand Eight Hundred Fifty
and 00/100 Dollars ($1,150,850.00) (based upon Twenty-Five and 00/100 Dollars
($25.00) per square foot of Rentable Area) (“Base TI Allowance”) plus (b) if
properly requested by Tenant pursuant to this Section 7.2, Two Million Three
Hundred One Thousand Seven Hundred and 00/100 Dollars ($2,301,700.00) (based
upon Fifty and 00/100 Dollars ($50.00) per square foot of Rentable Area)
(“Additional TI Allowance”), for a total of up to Three Million Four Hundred
Fifty Two Thousand Five Hundred Fifty and 00/100 Dollars ($3,452,550.00) (based
upon Seventy-Five and 00/100 Dollars ($75.00) per square foot of Rentable Area
of the Premises). The Base TI Allowance, together with the Additional TI
Allowance (if properly requested by Tenant pursuant to this Section 7.2) shall
be referred to herein as the “TI Allowance.” The TI Allowance may be applied to
the costs of (a) construction (including, standard laboratory improvements;
finishes; building fixtures; demolition, removal and related repairs of any
furniture, fixtures and equipment remaining in the Premises as of the Amendment
Execution Date (but only to the extent related to the construction of the new
improvements forming part of the Tenant Improvements); installation costs for
Tenant’s electrical, telephone and data cabling and wiring, and related
connection charges),
6

--------------------------------------------------------------------------------



(b) project review by Landlord (which fee shall equal one and one-half percent
(1½%) of the cost of the Tenant Improvements, including the Base TI Allowance
and, if used by Tenant, the Additional TI Allowance), (c) commissioning of
mechanical, electrical and plumbing systems by a licensed, qualified
commissioning agent hired by Tenant, and review of such party’s commissioning
report by a licensed, qualified commissioning agent hired by Landlord, (d) space
planning, architect, engineering and other related services performed by third
parties unaffiliated with Tenant, (e) building permits and other taxes, fees,
charges and levies by Governmental Authorities for permits or for inspections of
the Tenant Improvements, (f) costs and expenses for labor and material, and
(g) a project management fee for Tenant’s construction manager; provided that,
no more than four percent (4%) of the TI Allowance shall be applied to such
project management fee. In no event shall the TI Allowance be used for (i) the
cost of work that is not authorized by the Approved Plans (as defined in the
Work Letter), (ii) payments to Tenant or any affiliates of Tenant, (iii) the
purchase of any furniture, signage, personal property or other non-building
system equipment, (iv) costs arising from any default of Tenant of its
obligations under the Lease, (v) costs that are recoverable by Tenant from a
third party (e.g. insurers, warrantors or tortfeasors), or (vi) as a credit
against any Rent amounts payable under the Lease. Landlord shall not be
obligated to expend any portion of the Additional TI Allowance(s) until Landlord
shall have received from Tenant a letter in the form attached as Exhibit B
hereto executed by an authorized officer of Tenant with respect to the
Additional TI Allowance.
c.Deadline. Tenant shall have until the date that is twenty-four (24) months
following the Amendment Execution Date (the “TI Deadline”), to submit Fund
Requests (as defined in the Work Letter) to Landlord for disbursement of the
unused portion of the TI Allowance, after which date Landlord’s obligation to
fund any such costs for which Tenant has not submitted a Fund Request to
Landlord shall expire. Commencing on the Extension Term Commencement Date, the
initial monthly Basic Annual Rent rate (per square foot of Rentable Area per
month) for the Premises shall be increased by One and Four-Tenths Cent ($0.014)
for each dollar per square foot of the Premises (or portion thereof) of
Additional TI Allowance disbursed by Landlord in accordance with Section 7.2
above. The amount by which each monthly installment of Basic Annual Rent shall
be increased shall be determined (and monthly Basic Annual Rent shall be
increased accordingly) as of the Extension Term Commencement Date and, if such
determination does not reflect use by Tenant of all or any portion of the
Additional TI Allowance, the monthly Basic Annual Rent shall be determined again
as of the TI Deadline, with Tenant paying (on the next succeeding day that
monthly Basic Annual Rent is due under the Lease (the “TI True-Up Date”)) any
underpayment of the further adjusted monthly Basic Annual Rent for the period
beginning on the Extension Term Commencement Date and ending on the TI True-Up
Date. Notwithstanding anything to the contrary contained herein, the portion of
monthly Basic Annual Rent payable that is attributable to any Additional TI
Allowance shall not be abated during the Free Rent Period, and shall be subject
to the annual increases set forth above.
8.Right of First Refusal. Landlord and Tenant hereby expressly acknowledge and
agree that Article 43 of the Original Lease and Section 7 of the First Amendment
are hereby deleted in their entirety and are of no further force or effect.
Subject to any and all rights of Maverick Therapeutics, Inc., a Delaware
corporation (and its successors and assigns) with
7

--------------------------------------------------------------------------------



respect to the Available ROFR Premises (as defined below), Tenant shall, for the
thirty-six (36) month period commencing on the Amendment Execution Date, have a
right of first refusal (“ROFR”) as to any rentable premises in the Building for
which Landlord is seeking a tenant (“Available ROFR Premises”); provided,
however, that in no event shall Landlord be required to lease any Available ROFR
Premises to Tenant for any period past the date on which the Lease expires or is
terminated pursuant to its terms. To the extent that Landlord renews or extends
a then-existing lease with any then-existing tenant or subtenant of any space,
or enters into a new lease with such then-existing tenant or subtenant for the
same premises, the affected space shall not be deemed to be Available ROFR
Premises. In the event Landlord receives from a third party a bona fide offer to
lease Available ROFR Premises, Landlord shall provide written notice thereof to
Tenant (the “Notice of Offer”), specifying the terms and conditions under which
Landlord is prepared to lease the Available ROFR Premises to such third party.
a.Within five (5) business days following its receipt of a Notice of Offer,
Tenant shall advise Landlord in writing whether Tenant elects to lease all (not
just a portion) of the Available ROFR Premises on the terms and conditions set
forth in the Notice of Offer. If Tenant fails to notify Landlord of Tenant’s
election within such five (5) business day period, then Tenant shall be deemed
to have elected not to lease the Available ROFR Premises.
b.If Tenant timely notifies Landlord that Tenant elects to lease the Available
ROFR Premises on the terms and conditions set forth in the Notice of Offer, then
Landlord shall lease the Available ROFR Premises to Tenant upon the terms and
conditions set forth in the Notice of Offer.
c.If Tenant notifies Landlord that Tenant elects not to lease the Available
ROFR Premises on the terms and conditions set forth in the Notice of Offer, or
if Tenant fails to notify Landlord of Tenant’s election within the five (5)
business day period described above, then Landlord shall have the right to
consummate the lease of the Available ROFR Premises on substantially the same
terms as set forth in the Notice of Offer following Tenant’s election (or deemed
election) not to lease the Available ROFR Premises. Notwithstanding the
foregoing, if (i) Tenant does not exercise its ROFR with respect to the
Available ROFR Premises set forth in the Notice of Offer, and (ii) Landlord does
not enter into a lease for such Available ROFR Premises within a period of nine
(9) months following the date of Landlord’s Notice of Offer, Landlord’s
obligations under this Section 8, in the event it receives a bona fide offer to
lease Available ROFR Premises following the expiration of such nine (9) month
period, shall again become effective (subject to, and to the extent provided by,
the terms and conditions of this Section 8).
d.Notwithstanding anything in this Article to the contrary, Tenant shall not
exercise the ROFR during such period of time that Tenant is in default under any
provision of the Lease (beyond the applicable notice and cure period). Any
attempted exercise of the ROFR during a period of time in which Tenant is so in
default (beyond the applicable notice and cure period) shall be void and of no
effect. In addition, Tenant shall not be entitled to exercise the ROFR if
Landlord has given Tenant two (2) or more notices of default under the Lease,
whether
8

--------------------------------------------------------------------------------



or not the defaults are cured, during the twelve (12) month period prior to the
date on which Tenant seeks to exercise the ROFR.
e.Notwithstanding anything in the Lease to the contrary, Tenant shall not
assign or transfer the ROFR, either separately or in conjunction with an
assignment or transfer of Tenant’s interest in the Lease, without Landlord’s
prior written consent, which consent Landlord may withhold in its sole and
absolute discretion; provided, however, that Landlord’s consent shall not be
required for Tenant’s assignment of the ROFR in connection with an Allowable
Transfer as permitted under Section 25.1 of the Original Lease.
f.If Tenant exercises the ROFR, Landlord does not guarantee that the Available
ROFR Premises will be available on the anticipated commencement date for the
Lease as to such premises due to a holdover by the then-existing occupants of
the Available ROFR Premises or for any other reason beyond Landlord’s reasonable
control.
g.Notwithstanding anything in the Lease to the contrary, the ROFR shall expire
thirty-six (36) months following the Amendment Execution Date.
9.List of Landlord Parties/Additional Insureds. The first sentence of
Section 21.4 of the Original Lease is hereby amended and restated in its
entirety as follows: “The insurance required to be purchased and maintained by
Tenant pursuant to the Lease shall name Landlord and BioMed Realty, L.P. and
their respective officers, employees, directors, representatives, agents,
general partners, members, subsidiaries, affiliates and Lenders (collectively
with Landlord, the “Landlord Parties”) as additional insureds.” In addition,
Tenant shall require its contractors and subcontractors performing work on the
Premises to name the Landlord Parties as additional insureds on their respective
insurance policies.
10.Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment, other than
Cresa (“Broker”), and agrees to reimburse, indemnify, save, defend (at
Landlord’s option and with counsel reasonably acceptable to Landlord, at
Tenant’s sole cost and expense) and hold harmless the Landlord and its
affiliates, employees, agents and contractors; and any Lender for, from and
against any and all cost or liability for compensation claimed by any such
broker or agent, other than Broker, employed or engaged by it or claiming to
have been employed or engaged by it.
11.CASp. The Premises have not undergone inspection by a Certified Access
Specialist (“CASp,” as defined in California Civil Code Section 55.52). Even if
not required by California law, the Premises may be inspected by a CASp to
determine whether the Premises comply with the ADA, and Landlord may not
prohibit a CASp performing such an inspection. If Tenant requests that such an
inspection take place, Landlord and Tenant shall agree on the time and manner of
the inspection, as well as which party will pay the cost of the inspection and
the cost to remedy any defects identified by the CASp. A Certified Access
Specialist can inspect the Premises and determine whether the Premises comply
with all of the applicable construction-related accessibility standards under
State law. Although State law does not require a Certified Access Specialist
inspection of the Premises, Landlord may not prohibit Tenant from obtaining a
Certified Access Specialist inspection of the Premises for the occupancy or
potential occupancy
9

--------------------------------------------------------------------------------



of Tenant, if requested by Tenant. Landlord and Tenant shall agree on the
arrangements for the time and manner of the Certified Access Specialist
inspection, the payment of the fee for the Certified Access Specialist
inspection, and the cost of making any repairs necessary to correct violations
of construction-related accessibility standards within the Premises.
12.Utilities Invoices. For any utilities serving the Premises for which Tenant
is billed directly by such utility provider, Tenant agrees to furnish to
Landlord (a) any invoices or statements for such utilities within thirty (30)
days after Tenant’s receipt thereof, (b) within thirty (30) days after
Landlord’s request, any other utility usage information reasonably requested by
Landlord, and (c) within thirty (30) days after each calendar year during the
Term, authorization to allow Landlord to access Tenant’s usage information
necessary for Landlord to complete an ENERGY STAR® Statement of Performance (or
similar comprehensive utility usage report (e.g., related to Labs 21), if
requested by Landlord) and any other information reasonably requested by
Landlord for the immediately preceding year; and Tenant shall comply with any
other energy usage or consumption requirements required by Applicable Laws.
Tenant shall retain records of utility usage at the Premises, including invoices
and statements from the utility provider, for at least sixty (60) months, or
such other period of time as may be requested by Landlord. Tenant acknowledges
that any utility information for the Premises, the Building and the Project may
be shared with third parties, including Landlord’s consultants and Governmental
Authorities. In the event that Tenant fails to comply with this Section, Tenant
hereby authorizes Landlord to collect utility usage information directly from
the applicable utility providers. In addition to the foregoing, Tenant shall
comply with all Applicable Laws related to the disclosure and tracking of energy
consumption at the Premises. The provisions of this Section shall survive the
expiration or earlier termination of the Lease.
13.No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Existing Lease and no event has occurred that,
with the passage of time or the giving of notice (or both) would constitute a
default by either Landlord or Tenant thereunder.
14.Effect of Amendment. Except as modified by this Amendment, the Existing Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force and effect and are hereby ratified and affirmed. In
the event of any conflict between the terms contained in this Amendment and the
Existing Lease, the terms herein contained shall supersede and control the
obligations and liabilities of the parties.
15.Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment or subletting.
16.Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein
10

--------------------------------------------------------------------------------



by reference. Submission of this instrument for examination or signature by
Tenant does not constitute a reservation of or option for a lease, and shall not
be effective as a lease, lease amendment or otherwise until execution by and
delivery to both Landlord and Tenant.
17.Authority. Tenant guarantees, warrants and represents that the individual or
individuals signing this Amendment have the power, authority and legal capacity
to sign this Amendment on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.
18.Counterparts: Facsimile and PDF Signatures. This Amendment may be executed in
one or more counterparts, each of which, when taken together, shall constitute
one and the same document. A facsimile or portable document format (PDF)
signature on this Amendment shall be equivalent to, and have the same force and
effect as, an original signature.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written.
LANDLORD:
BMR-BAYSHORE BOULEVARD LP,a Delaware limited partnership
By:  /s/ Kevin M. Simonsen   Name:  Kevin M. Simonsen    Title:  Sr. VP, General
Counsel & Secretary 
TENANT:
CAREDX, INC.,a Delaware corporation
By: /s/ Peter Maag     Name:  Peter Maag     Title:  CEO      



--------------------------------------------------------------------------------




EXHIBIT AWORK LETTER
This Work Letter (this “Work Letter”) is made and entered into as of the 2nd day
of January, 2020, by and between BMR-BAYSHORE BOULEVARD LP, a Delaware limited
partnership (“Landlord,” formerly known as BMR-Bayshore Boulevard LLC), and
CAREDX, INC., a Delaware corporation (formerly known as XDx, Inc. (which was
itself formerly known as Expression Diagnostics, Inc.) “Tenant”), and is
attached to and made a part of that certain Second Amendment to Lease dated of
even date herewith (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Lease”), by and
between Landlord and Tenant for the Premises located at 3260 Bayshore Boulevard
in Brisbane, California. All capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Lease.
1.General Requirements.
a.Authorized Representatives.
i.Landlord designates, as Landlord’s authorized representative (“Landlord’s
Authorized Representative”), (i) John Bochman as the person authorized to
initial plans, drawings, approvals and to sign change orders pursuant to this
Work Letter and (ii) an officer of Landlord as the person authorized to sign any
amendments to this Work Letter or the Lease. Tenant shall not be obligated to
respond to or act upon any such item until such item has been initialed or
signed (as applicable) by the appropriate Landlord’s Authorized Representative.
Landlord may change either Landlord’s Authorized Representative upon one (1)
business day’s prior written notice to Tenant.
ii.Tenant designates Michael Bell (“Tenant’s Authorized Representative”) as the
person authorized to initial and sign all plans, drawings, change orders and
approvals pursuant to this Work Letter. Landlord shall not be obligated to
respond to or act upon any such item until such item has been initialed or
signed (as applicable) by Tenant’s Authorized Representative. Tenant may change
Tenant’s Authorized Representative upon one (1) business day’s prior written
notice to Landlord.
b.Schedule. The schedule for design and development of the Tenant Improvements,
including the time periods for preparation and review of construction documents,
approvals and performance, shall be in accordance with a schedule to be prepared
by Tenant (the “Schedule”). Tenant shall prepare the Schedule so that it is a
reasonable schedule for the completion of the Tenant Improvements. The Schedule
shall clearly identify all activities requiring Landlord participation,
including specific dates and time periods when Tenant’s contractor will require
access to areas of the Project outside of the Premises. As soon as the Schedule
is completed, Tenant shall deliver the same to Landlord for Landlord’s approval,
which approval shall not be unreasonably withheld, conditioned or delayed. Such
Schedule shall be approved or disapproved by Landlord within ten (10) business
days after delivery to Landlord. Landlord’s failure to respond within such ten
(10) business day period shall be deemed approval by Landlord. If



--------------------------------------------------------------------------------



Landlord disapproves the Schedule, then Landlord shall notify Tenant in writing
of its objections to such Schedule, and the parties shall confer and negotiate
in good faith to reach agreement on the Schedule. The Schedule shall be subject
to adjustment as mutually agreed upon in writing by the parties, or as provided
in this Work Letter.
c.Tenant’s Architects, Contractors and Consultants. The architect, engineering
consultants, design team, general contractor and subcontractors responsible for
the construction of the Tenant Improvements shall be selected by Tenant and
approved by Landlord, which approval Landlord shall not unreasonably withhold,
condition or delay. Landlord may refuse to use any architects, consultants,
contractors, subcontractors or material suppliers that Landlord reasonably
believes could cause labor disharmony or may not have sufficient experience, in
Landlord’s reasonable opinion, to perform work in an occupied Class “A”
laboratory research building and in tenant-occupied lab areas. All Tenant
contracts related to the Tenant Improvements shall provide that Tenant may
assign such contracts and any warranties with respect to the Tenant Improvements
to Landlord at any time.
2.Tenant Improvements. All Tenant Improvements shall be performed by Tenant’s
contractor, at Tenant’s sole cost and expense (subject to Landlord’s obligations
with respect to any portion of the Base TI Allowance and, if properly requested
by Tenant pursuant to the terms of the Amendment, the Additional TI Allowances)
and in accordance with the Approved Plans (as defined below), the Amendment and
this Work Letter. To the extent that the total projected cost of the Tenant
Improvements (as reasonably projected by Landlord based on the Approved Budget
(as that term is defined in Section 6.2 below)) exceeds the TI Allowance (such
excess, the “Excess TI Costs”), Tenant shall pay the costs of the Tenant
Improvements on a pari passu basis with Landlord as such costs become due, in
the proportion of Excess TI Costs payable by Tenant to the Base TI Allowance
(and, if properly requested by Tenant pursuant to the Lease, the Additional TI
Allowance) payable by Landlord. If the cost of the Tenant Improvements (as
projected by Landlord) increases over Landlord’s initial projection, then
Landlord may notify Tenant and Tenant shall pay any additional Excess TI Costs
in the same way that Tenant is required to pay the initial Excess TI Costs. If
Tenant fails to pay, or is late in paying, any sum due to Landlord under this
Work Letter and such failure continues beyond the applicable notice and cure
periods, then Landlord shall have all of the rights and remedies set forth in
the Lease for nonpayment of Rent (including the right to interest and the right
to assess a late charge), and for purposes of any litigation instituted with
regard to such amounts the same shall be considered Rent. All material and
equipment furnished by Tenant or its contractors as the Tenant Improvements
shall be new or “like new;” the Tenant Improvements shall be performed in a
first-class, workmanlike manner; and the quality of the Tenant Improvements
shall be of a nature and character not less than the Building Standard. Tenant
shall take, and shall require its contractors to take, commercially reasonable
steps to protect the Premises during the performance of any Tenant Improvements,
including covering or temporarily removing any window coverings so as to guard
against dust, debris or damage. All Tenant Improvements shall be performed in
accordance with Article 17 of the Original Lease; provided that, notwithstanding
anything in the Lease or this Work Letter to the contrary, in the event of a
conflict between this Work Letter and Article 17 of the Original Lease, the
terms of this Work Letter shall govern.



--------------------------------------------------------------------------------



a.Work Plans. Tenant shall prepare and submit to Landlord for approval
schematics covering the Tenant Improvements prepared in conformity with the
applicable provisions of this Work Letter (the “Draft Schematic Plans”). The
Draft Schematic Plans shall contain sufficient information and detail to
accurately describe the proposed design to Landlord and such other information
as Landlord may reasonably request. Landlord shall notify Tenant in writing
within ten (10) business days after receipt of the Draft Schematic Plans whether
Landlord approves or objects to the Draft Schematic Plans and of the manner, if
any, in which the Draft Schematic Plans are unacceptable. Landlord’s failure to
respond within such ten (10) business day period shall be deemed approval by
Landlord. If Landlord reasonably objects to the Draft Schematic Plans, then
Tenant shall revise the Draft Schematic Plans and cause Landlord’s objections to
be remedied in the revised Draft Schematic Plans. Tenant shall then resubmit the
revised Draft Schematic Plans to Landlord for approval, such approval not to be
unreasonably withheld, conditioned or delayed. Landlord’s approval of or
objection to revised Draft Schematic Plans and Tenant’s correction of the same
shall be in accordance with this Section until Landlord has approved the Draft
Schematic Plans in writing or been deemed to have approved them. The iteration
of the Draft Schematic Plans that is approved or deemed approved by Landlord
without objection shall be referred to herein as the “Approved Schematic Plans.”
b.Construction Plans. Tenant shall prepare final plans and specifications for
the Tenant Improvements that (a) are consistent with and are logical evolutions
of the Approved Schematic Plans and (b) incorporate any other Tenant-requested
(and Landlord-approved) Changes (as defined below). As soon as such final plans
and specifications (“Construction Plans”) are completed, Tenant shall deliver
the same to Landlord for Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed. All such Construction Plans shall
be submitted by Tenant to Landlord in electronic .pdf, CADD and full-size hard
copy formats, and shall be approved or disapproved by Landlord within ten (10)
business days after delivery to Landlord. Landlord’s failure to respond within
such ten (10) business day period shall be deemed approval by Landlord. If the
Construction Plans are disapproved by Landlord, then Landlord shall notify
Tenant in writing of its objections to such Construction Plans, and the parties
shall confer and negotiate in good faith to reach agreement on the Construction
Plans. Promptly after the Construction Plans are approved by Landlord and
Tenant, two (2) copies of such Construction Plans shall be initialed and dated
by Landlord and Tenant, and Tenant shall promptly submit such Construction Plans
to all appropriate Governmental Authorities for approval. The Construction Plans
so approved, and all change orders specifically permitted by this Work Letter,
are referred to herein as the “Approved Plans.”
c.Changes to the Tenant Improvements. Any changes to the Approved Plans (each, a
“Change”) shall be requested and instituted in accordance with the provisions of
this Article 2 and shall be subject to the written approval of the
non-requesting party in accordance with this Work Letter.
i.Change Request. Either Landlord or Tenant may request Changes after Landlord
approves the Approved Plans by notifying the other party thereof in writing in
substantially the same form as the AIA standard change order form (a “Change
Request”), which Change Request shall detail the nature and extent of any
requested Changes, including (a) the Change, (b) the



--------------------------------------------------------------------------------



party required to perform the Change and (c) any modification of the Approved
Plans and the Schedule, as applicable, necessitated by the Change. If the nature
of a Change requires revisions to the Approved Plans, then the requesting party
shall be solely responsible for the cost and expense of such revisions and any
increases in the cost of the Tenant Improvements as a result of such Change.
Change Requests shall be signed by the requesting party’s Authorized
Representative.
ii.Approval of Changes. All Change Requests shall be subject to the other
party’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. The non-requesting party shall have five (5)
business days after receipt of a Change Request to notify the requesting party
in writing of the non-requesting party’s decision either to approve or object to
the Change Request. The non-requesting party’s failure to respond within such
five (5) business day period shall be deemed approval by the non-requesting
party. Notwithstanding the foregoing, Tenant shall not, except in order to
comply with Applicable Laws, be required to make any Changes pursuant to this
Section 2.3 which would have a material and adverse impact on (i) the then most
current construction schedule for the Tenant Improvements, or (ii) the layout,
quality or functionality (for Tenant’s purposes) of the Tenant Improvements.
d.Preparation of Estimates. Tenant shall, before proceeding with any Change,
using its best efforts, prepare as soon as is reasonably practicable (but in no
event more than five (5) business days after delivering a Change Request to
Landlord or receipt of a Change Request) an estimate of the increased costs or
savings that would result from such Change, as well as an estimate of such
Change’s effects on the Schedule. Landlord shall have five (5) business days
after receipt of such information from Tenant to (a) in the case of a
Tenant-initiated Change Request, approve or reject such Change Request in
writing, or (b) in the case of a Landlord- initiated Change Request, notify
Tenant in writing of Landlord’s decision either to proceed with or abandon the
Landlord-initiated Change Request. The costs of any Change Request approved by
Landlord pursuant to this Section may be deducted from the TI Allowance to the
extent permitted by Section 7.2 of the Amendment.
e.Quality Control Program; Coordination. Tenant shall provide Landlord with
information regarding the following (together, the “QCP”): (a) Tenant’s general
contractor’s quality control program and (b) evidence of subsequent monitoring
and action plans. The QCP shall be subject to Landlord’s reasonable review and
approval and shall specifically address the Tenant Improvements. Tenant shall
ensure that the QCP is regularly implemented on a scheduled basis and shall
provide Landlord with reasonable prior notice and access to attend all
inspections and meetings between Tenant and its general contractor. At the
conclusion of the Tenant Improvements, Tenant shall deliver the quality control
log to Landlord, which shall include all records of quality control meetings and
testing and of inspections held in the field, including inspections relating to
concrete, steel roofing, piping pressure testing and system commissioning.
3.Completion of Tenant Improvements. Tenant, at its sole cost and expense
(except for the Base TI Allowance and, if properly requested by Tenant pursuant
to the terms of the



--------------------------------------------------------------------------------



Amendment, the Additional TI Allowance), shall perform and complete the Tenant
Improvements in all respects (a) in substantial conformance with the Approved
Plans, (b) otherwise in compliance with provisions of the Lease and this Work
Letter and (c) in accordance with Applicable Laws, the requirements of Tenant’s
insurance carriers, the requirements of Landlord’s insurance carriers (to the
extent Landlord provides its insurance carriers’ requirements to Tenant) and the
board of fire underwriters having jurisdiction over the Premises. The Tenant
Improvements shall be deemed completed at such time as Tenant shall furnish to
Landlord (t) evidence satisfactory to Landlord that (i) all Tenant Improvements
have been completed and paid for in full (which shall be evidenced by the
architect’s certificate of completion and the general contractor’s and each
subcontractor’s and material supplier’s final unconditional waivers and releases
of liens, each in a form acceptable to Landlord and complying with Applicable
Laws, and a Certificate of Substantial Completion in the form of the American
Institute of Architects document G704, executed by the project architect and the
general contractor, together with a statutory notice of substantial completion
from the general contractor), (ii) all Tenant Improvements have been accepted by
Landlord, (iii) any and all liens related to the Tenant Improvements have either
been discharged of record (by payment, bond, order of a court of competent
jurisdiction or otherwise) or waived by the party filing such lien and (iv) no
security interests relating to the Tenant Improvements are outstanding, (u) all
certifications and approvals with respect to the Tenant Improvements that may be
required from any Governmental Authority and any board of fire underwriters or
similar body for the use and occupancy of the Premises (including a certificate
of occupancy (or its substantial equivalent) for the Premises for the Permitted
Use), (v) certificates of insurance required by the Lease to be purchased and
maintained by Tenant, (w) an affidavit from Tenant’s architect certifying that
all work performed in, on or about the Premises is in accordance with the
Approved Plans, (x) complete “as built” drawing print sets, project
specifications and shop drawings and electronic CADD files on disc (showing the
Tenant Improvements as an overlay on the Building “as built” plans (provided
that Landlord provides the Building “as-built” plans provided to Tenant) of all
contract documents for work performed by their architect and engineers in
relation to the Tenant Improvements, (y) a commissioning report prepared by a
licensed, qualified commissioning agent hired by Tenant and approved by Landlord
for all new or affected mechanical, electrical and plumbing systems (which
report Landlord may hire a licensed, qualified commissioning agent to peer
review, and whose reasonable recommendations Tenant’s commissioning agent shall
perform and incorporate into a revised report) and (z) such other “close out”
materials as Landlord reasonably requests consistent with Landlord’s own
requirements for its contractors, such as copies of manufacturers’ warranties,
operation and maintenance manuals and the like.
4.Insurance.
a.Property Insurance. At all times during the period beginning with commencement
of construction of the Tenant Improvements and ending with final completion of
the Tenant Improvements, Tenant shall maintain, or cause to be maintained (in
addition to the insurance required of Tenant pursuant to the Lease), property
insurance insuring Landlord and the Landlord Parties, as their interests may
appear. Such policy shall, on a completed replacement cost basis for the full
insurable value at all times, insure against loss or damage by fire,



--------------------------------------------------------------------------------



vandalism and malicious mischief and other such risks as are customarily covered
by the so- called “broad form extended coverage endorsement” upon all Tenant
Improvements and the general contractor’s and any subcontractors’ machinery,
tools and equipment, all while each forms a part of, or is contained in, the
Tenant Improvements or any temporary structures on the Premises, or is adjacent
thereto; provided that, for the avoidance of doubt, insurance coverage with
respect to the general contractor’s and any subcontractors’ machinery, tools and
equipment shall be carried on a primary basis by such general contractor or the
applicable subcontractor(s). Tenant agrees to pay any deductible, and Landlord
is not responsible for any deductible, for a claim under such insurance.
b.Workers’ Compensation Insurance. At all times during the period of
construction of the Tenant Improvements, Tenant shall, or shall cause its
contractors or subcontractors to, maintain statutory workers’ compensation
insurance as required by Applicable Laws.
c.Waivers of Subrogation. Any insurance provided pursuant to this Article shall
waive subrogation against the Landlord Parties and Tenant shall hold harmless
and indemnify the Landlord Parties for any loss or expense incurred as a result
of a failure to obtain such waivers of subrogation from insurers.
d.Additional Insurance. During the construction of the Tenant Improvements,
Tenant shall, at its own cost and expense, procure the insurance required in
Exhibit A-1 of the Amendment for the benefit of Tenant and Landlord (as their
interests may appear) with insurers financially acceptable and lawfully
authorized to do business in the California.
5.Liability. Tenant assumes sole responsibility and liability for any and all
injuries or the death of any persons, including Tenant’s contractors and
subcontractors and their respective employees, agents and invitees, and for any
and all damages to property arising from any act or omission on the part of
Tenant, Tenant’s contractors or subcontractors, or their respective employees,
agents and invitees in the prosecution of the Tenant Improvements. Tenant agrees
to Indemnify the Landlord Indemnitees from and against all Claims due to,
because of or arising from any and all such injuries, death or damage, whether
real or alleged, and Tenant and Tenant’s contractors and subcontractors shall
assume and defend at their sole cost and expense all such Claims; provided,
however, that nothing contained in this Work Letter shall be deemed to indemnify
Landlord from or against liability to the extent arising directly from
Landlord’s negligence or willful misconduct. Any deficiency in design or
construction of the Tenant Improvements shall be solely the responsibility of
Tenant, notwithstanding the fact that Landlord may have approved of the same in
writing.
6.TI Allowance.
a.Application of TI Allowance. Landlord shall contribute, in the following
order, the Base TI Allowance and, if properly requested by Tenant pursuant to
the terms of the Amendment, the Additional TI Allowance toward the costs and
expenses incurred in connection with the performance of the Tenant Improvements,
in accordance with Section 7 of the Amendment. If the entire TI Allowance is not
applied toward or reserved for the costs of the Tenant Improvements, then Tenant
shall not be entitled to a credit of such unused portion of the



--------------------------------------------------------------------------------



TI Allowance. Tenant may apply the Base TI Allowance and, if properly requested
by Tenant pursuant to the terms of the Lease, the Additional TI Allowance for
the payment of construction and other costs in accordance with the terms and
provisions of the Lease and this Work Letter.
b.Approval of Budget for the Tenant Improvements. Notwithstanding anything to
the contrary set forth elsewhere in this Work Letter or the Lease, Landlord
shall not have any obligation to expend any portion of the TI Allowance until
Landlord and Tenant shall have approved in writing the budget for the Tenant
Improvements (the “Approved Budget”). Prior to Landlord’s approval of the
Approved Budget, Tenant shall pay all of the costs and expenses incurred in
connection with the Tenant Improvements as they become due. Landlord shall not
be obligated to reimburse Tenant for costs or expenses relating to the Tenant
Improvements that exceed the amount of the TI Allowance. Landlord shall not
unreasonably withhold, condition or delay its approval of any budget for Tenant
Improvements that is proposed by Tenant.
c.Fund Requests. Upon submission by Tenant to Landlord as of or prior to the TI
Deadline of (a) a statement (a “Fund Request”) setting forth the total amount of
the TI Allowance requested, (b) a summary of the Tenant Improvements performed
using AIA standard form Application for Payment (G 702) executed by the general
contractor and by the architect, (c) invoices from the general contractor, the
architect, and any subcontractors, material suppliers and other parties
requesting payment with respect to the amount of the TI Allowance then being
requested, (d) unconditional lien releases from the general contractor and each
subcontractor and material supplier with respect to previous payments made by
either Landlord or Tenant for the Tenant Improvements in a form reasonably
acceptable to Landlord and complying with Applicable Laws and (e) conditional
lien releases from the general contractor and each subcontractor and material
supplier with respect to the Tenant Improvements performed that correspond to
the Fund Request each in a form reasonably acceptable to Landlord and complying
with Applicable Laws, then Landlord shall, within thirty (30) days following
receipt by Landlord of a Fund Request and the accompanying materials required by
this Section, pay to (as elected by Landlord) the applicable contractors,
subcontractors and material suppliers or Tenant (for reimbursement for payments
made by Tenant to such contractors, subcontractors or material suppliers either
prior to Landlord’s approval of the Approved Budget or as a result of Tenant’s
decision to pay for the Tenant Improvements itself and later seek reimbursement
from Landlord in the form of one lump sum payment in accordance with the
Amendment and this Work Letter), the amount of Tenant Improvement costs set
forth in such Fund Request or Landlord’s pari passu share thereof if Excess TI
Costs exist based on the Approved Budget; provided, however, that Landlord shall
not be obligated to make any payments under this Section until the budget for
the Tenant Improvements is approved in accordance with Section 6.2, and any Fund
Request under this Section shall be submitted as of or prior to the TI Deadline
and shall be subject to the payment limits set forth in Section 6.2 above and
Section 7 of the Amendment. Notwithstanding anything in this Section to the
contrary, Tenant shall not submit a Fund Request after the TI Deadline or more
often than every thirty (30) days. Any additional Fund Requests submitted by
Tenant after the TI Deadline or more often than every thirty (30) days shall be
void and of no force or effect.



--------------------------------------------------------------------------------



d.Accrual Information. In addition to the other requirements of this Section 6,
Tenant shall, no later than the third (3rd) business day of each month until the
Tenant Improvements are complete, provide Landlord with an estimate of (a) the
percentage of design and other soft cost work that has been completed,
(b) design and other soft costs spent through the end of the previous month,
both from commencement of the Tenant Improvements and solely for the previous
month, (c) the percentage of construction and other hard cost work that has been
completed, and (d) construction and other hard costs spent through the end of
the previous month, both from commencement of the Tenant Improvements and solely
for the previous month.
7.Miscellaneous.
a.Incorporation of Original Lease Provisions. Sections 41.1 through 41.15 of the
Original Lease are incorporated into this Work Letter by reference, and shall
apply to this Work Letter in the same way that they apply to the Lease.
b.General. Except as otherwise set forth in the Lease or this Work Letter, this
Work Letter shall not apply to improvements performed in any additional premises
added to the Premises at any time or from time to time, whether by any options
under the Lease or otherwise; or to any portion of the Premises or any additions
to the Premises in the event of a renewal or extension of the original Term,
whether by any options under the Lease or otherwise, unless the Lease or any
amendment or supplement to the Lease expressly provides that such additional
premises are to be delivered to Tenant in the same condition as the initial
Premises.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written.
LANDLORD:
BMR-BAYSHORE BOULEVARD LP,a Delaware limited partnership
By: /s/ Kevin M. Simonsen   Name:  Kevin M. Simonsen    Title: Sr. VP, General
Counsel & Secretary  
TENANT:
CAREDX, INC.,a Delaware corporation
By: /s/ Peter Maag     Name:  Peter Maag     Title:  CEO      



